Title: Louis Sonies, père et fils, to Gaillard Malibran & Cie., 4 April 1778
From: Sonies, Louis, Père et Fils (business),Adams, John
To: Gaillard Malibran & Cie (business)


     
     Bordeaux, 4 April 1778. RC (Adams Papers). A response to a recommendation of JA to the firm of Louis Sonies from a correspondent, “un ami,” in Boston, this letter introduced Adams to a Paris banking firm, Gaillard Malibran & Cie. It requested that the bankers render assistance to Adams when he arrived in that city, but the presence of the letter in the Adams Papers and the fact that the American Commissioners already had a Paris banker, Ferdinand Grand, make it unlikely that the letter was used.
    